     Case 2:20-cv-00244-PLM-MV ECF No. 7, PageID.59 Filed 01/28/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

KEVIN JONES,

                      Plaintiff,                    Case No. 2:20-cv-244

v.                                                  Honorable Paul L. Maloney

DANIEL LESATZ et al.,

                      Defendants.
____________________________/

                                         JUDGMENT

               In accordance with the opinion issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITH PREJUDICE for

failure to state a claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).



Dated:     January 28, 2021                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
